DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to video coding using reference picture resampling (RPR) with support for region of interest (ROI).
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “syntax parameters comprise a picture header with ROI picture header parameters and a slice header with ROI slice header parameters, wherein the ROI picture header parameters comprise an ROI enabling flag and ROI offset parameters for a scaling window, and the ROI slice header parameters comprise an ROI switch parameter denoting whether ROI scaling is enabled at a slice level and whether the ROI offset parameters in the picture header are applied to a reference picture or a current picture; and decoding a coded region in a current picture in the coded bitstream, wherein decoding the coded region comprises: for the current picture and an active reference picture in an Inter slice: initializing (820) a default scaling window in the Inter slice using values defined in a picture parameter set; if detecting (825) that the ROI enabling flag is set to 1: overriding  the parameters of the default scaling window based on the ROI offset parameters and the ROI switch parameter to generate an ROI scaling window; and applying reference picture resampling  using the ROI scaling window.” 
Tripathi, the closest prior art of record founded, discloses many of the limitations of the claims. However, Tripathi, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
The other independent claims recite features similar to the features discussed above. Therefore, the other independent claims are allowable for analogous reasons.
The dependent claims are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486